—In an action to recover damages for personal injuries, the defendants William Cheng and Pauline Cheng appeal from an order of the Supreme Court, Queens County (Thomas, J.), dated June 22, 2000, which, upon reargument, denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Upon reargument, the plaintiff submitted sufficient evidence in opposition to the appellants’ motion to raise a triable issue of fact as to whether he sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The affirmation of the plaintiff’s expert stated that he determined, upon examination, that the plaintiff sustained a permanent disability in his cervical and lumbar spines and had some loss of range of motion. The expert quantified those limitations. This evidence was sufficient to raise an issue of fact with regard to the plaintiffs allegation that he sustained a serious injury (see, Ventura v Moritz, 255 AD2d 506; Torres v Micheletti, 208 AD2d 519). Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.